Oo co SO OU FEF WY Be

NN RD ND RD RD ND RD ee ea ea ea a ea
oO ANA DH FP YW YY KF DOD OO HD DNR OH BR OULD HD

 

 

Case 2:20-cv-00102-JCC Document 2-2 Filed 01/22/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

GP Global APAC Pte. Ltd. *

and * IN ADMIRALTY
GP Global ARA BV, *

Plaintiffs, * Civil Action No.
Vv. +
M/V AMIS INTEGRITY, *
(IMO No. 9732412), its engines,

tackle and apparel, si

Defendant in rem. *

* * Ps * e * * * * * * *

PROPOSED] ORDER GRANTING

EMERGENCY MOTION TO ISSUE
WARRANT FOR ARREST OF VESSEL

[PROPOSED] ORDER GRANTING EMERGENCY MOTION TO ISSUE
WARRANT FOR ARREST OF VESSEL - Page 1 of 3

 
oOo Oo YN DW WT FR W

11
12
13
14
15
16
17
18
19
20
gi
22
23
24
25
26
27
28

 

 

Case 2:20-cv-00102-JCC Document 2-2 Filed 01/22/20 Page 2 of 3

THIS MATTER came before this Court on Plaintiffs GP Global APAC Pte.
Ltd. and GP Global ARA BV (“Plaintiffs”) Emergency Motion to Issue Warrant
for Arrest of Vessel.

This Court has reviewed the files and records herein, including specifically,
Plaintiff's Emergency Motion to Issue Warrant for Arrest of Vessel, supporting
declaration of J. Stephen Simms and the Verified Complaint.

Being fully advised on this matter, this Court HEREBY FINDS that
Plaintiffs has an action in rem against the Defendant M/V AMIS INTEGRITY
(IMO No. 9732412), in rem (“Vessel”) Vessel, in the approximate amount as
alleged, and that there is sufficient reason to believe that said Vessel is or will be
within this district and the jurisdiction of this Court, that conditions for an
action in rem appear to exist pursuant to Fed. R. Civ. P. Supplemental Rule C (3),
it is HEREBY ORDERED that the arrest of the Vessel is authorized, and the Clerk
of the Court is authorized to issue a warrant for arrest of the Vessel.

DATED this a” day of January, 2020.

eed.

UNITED STATES DISTRICT COURT JUDGE

 

[PROPOSED] ORDER GRANTING EMERGENCY MOTION TO ISSUE
WARRANT FOR ARREST OF VESSEL - Page 2 of 3

 
Oo Oo SYD DO A PP WD HR

NY NM KN NR NR ND RD DR Ree ea a
eo AY DBD UN FF WY NH KF DO Oo eo HONOUR UWL ULL COD

 

 

Case 2:20-cv-00102-JCC Document 2-2 Filed 01/22/20 Page 3 of 3

Presented by:

HOLMES WEDDLE & BARCOTT

/s/ John E. Casperson
John E. Casperson, WSBA No. 14292

Eric Siebert, WSBA No. 49994
999 Third Avenue, Suite 2600
Seattle, WA 98104-4011

Ph: 206- 292-8008

Fax: 206-340-0289

Email: esiebert@hwb-law.com
jcasperson@hwb-law.com

/s/ J. Stephen Simms

J. Stephen Simms (pro hac vice
pending)

Simms Showers LLP

201 International Circle, Suite 250
Baltimore, Maryland 21030

Ph: 410-783-5795

Fax 410-510-1789
jssimms@simmsshowers.com

Plaintiffs’ GP Global Counsel

[PROPOSED] ORDER GRANTING EMERGENCY MOTION TO ISSUE

WARRANT FOR ARREST OF VESSEL

- Page 3 of 3

 
